Case 2:20-cv-00181-DBB-JCB Document 40 Filed 10/26/20 PageID.255 Page 1 of 7




JAMES T. BURTON (11875)
jburton@kmclaw.com
KIRTON | McCONKIE
36 South State Street, Suite 1900
Salt Lake City, UT 84111
Telephone (801) 328-3600
Facsimile (801) 321-4893

ROBERT E. AYCOCK (8878)
raycock@pamhlaw.com
WILLIAM B. CHADWICK (16416)
wchadwick@pamhlaw.com
PIA ANDERSON MOSS HOYT
136 East South Temple, Suite 1900
Salt Lake City, Utah 84111
Telephone: (801) 350-9000
Facsimile: (801) 350-9010

Attorneys for Plaintiff and Counterclaim-Defendant
Engineered Roof De-Icing Inc.


                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH



 ENGINEERED ROOF DE-ICING INC. a                     Case No.: 2:20-CV-00181-DBB-JCB
 Utah Limited Liability Company
                                                  PLAINTIFF ENGINEERED ROOF
        Plaintiff,                                 DE-ICING INC.’S ANSWER TO
                                                DEFENDANT VALIN CORPORATION’S
 vs.                                                    COUNTERCLAIMS

 VALIN CORPORATION, a California
 Corporation,                                               Judge: David Barlow

        Defendant.                                    Magistrate Judge: Jared C. Bennet
Case 2:20-cv-00181-DBB-JCB Document 40 Filed 10/26/20 PageID.256 Page 2 of 7




        Plaintiff Engineered Roof De-Icing, Inc. (“Engineered”), by and through undersigned

counsel of record, hereby respectfully answers Defendant Valin Corporation’s (“Valin”)

Counterclaims (“Counterclaims”) 1 as follows:

                                                     FACTS

        4.       Engineered admits the allegations contained in Paragraph 4 of the Counterclaims. 2

        5.       Engineered is without sufficient information as to the allegations made in Paragraph

5 of the Counterclaims and, therefore, denies the same.

        6.       Paragraph 6 of the Counterclaims sets forth legal conclusions to which no response

is required. To the extent a response is required, Engineered admits that it filed the instant action

alleging that Valin infringed U.S. Patent No. 8,607,509 (the “’509 Patent”). 3

        7.       Paragraph 7 of the Counterclaims sets forth legal conclusions to which no response

is required. To the extent a response is required, Engineered admits that the Court has jurisdiction

to hear the parties’ dispute regarding the ’509 Patent.

        8.       Paragraph 8 of the Counterclaims sets forth legal conclusions to which no response

is required. To the extent a response is required, Engineered admits that the present action is

purportedly a declaratory judgment action brought by Valin seeking declaratory relief that it does

not infringe the ’509 Patent and the ’509 Patent is invalid. Engineered further admits that the Court

has jurisdiction to hear the parties’ dispute regarding the ’509 Patent.




1
  See Dot. No. 21.
2
  Valin’s Counterclaims begin with numbered paragraph no. 4. Engineered believes that this is a typographical error.
However, for clarity, it responds to each paragraph in the Counterclaims as numbered by Valin.
3
  See, e.g., Dot. No. 18.

                                                         2
Case 2:20-cv-00181-DBB-JCB Document 40 Filed 10/26/20 PageID.257 Page 3 of 7




       9.      Paragraph 9 of the Counterclaims sets forth legal conclusions to which no response

is required. To the extent a response is required, Engineered admits that the Court has jurisdiction

to hear the parties’ dispute regarding the ’509 Patent.

 FIRST COUNTERCLAIM: DECLARATORY JUDGMENT OF NON-INFRINGEMENT

       10.     Engineered incorporates by reference each of its answers to the allegations made in

the preceding paragraphs of the Counterclaims as though fully set forth herein.

       11.     Engineered admits the allegations contained in Paragraph 11 of the Counterclaims.

       12.     Engineered admits that its First Amended Complaint [Dkt. No. 18] speaks for itself,

but otherwise denies the remaining allegations of Paragraph 12 of the Counterclaims.

       13.     Paragraph 13 of the Counterclaims sets forth legal conclusions to which no response

is required. To the extent a response is required, Engineered admits that the Court has jurisdiction

to hear the parties’ dispute regarding the ’509 Patent, but otherwise denies the remaining

allegations of Paragraph 13 of the Counterclaims.

       14.     Engineered denies the allegations contained in Paragraph 14 of the Counterclaims.

    SECOND COUNTERCLAIM: DECLARATORY JUDGMENT OF INVALIDITY

       15.     Engineered incorporates by reference each of its answers to the allegations made in

the preceding paragraphs of the Counterclaims as though fully set forth herein.

       16.     Paragraph 16 of the Counterclaims sets forth legal conclusions to which no response

is required. To the extent a response is required, Engineered admits that the Court has jurisdiction

to hear the parties’ dispute regarding the ’509 Patent, but otherwise denies the remaining

allegations of Paragraph 16 of the Counterclaims.

       17.     Engineered denies the allegations contained in Paragraph 17 of the Counterclaims.


                                                 3
Case 2:20-cv-00181-DBB-JCB Document 40 Filed 10/26/20 PageID.258 Page 4 of 7




          18.    Engineered denies all allegations of the Counterclaims not specifically admitted

herein.

                                     REQUESTS FOR RELIEF

          Engineered denies that Valin is entitled to any of the relief sought in the Request for Relief

Section of the Counterclaims and requests that the Court deny any and all such relief to Valin in

its entirety and with prejudice and that Valin take nothing. Specifically, Engineered:

          1.     Denies that Valin is entitled to a declaration that Engineered shall recover nothing

from Valin;

          2.     Denies that Valin is entitled to a declaration that Valin has not infringed, and is not

infringing, either directly or indirectly, literally or under the doctrine of equivalents, any valid and

enforceable claim of the ’509 Patent;

          3.     Denies that Valin is entitled to a declaration that the claims of the ’509 Patent are

invalid;

          4.     Denies that Valin is entitled to an order enjoining Engineered, its affiliates, and its

and their respective officers, agents, servants, employees, attorneys, and representatives, and any

successors and assigns thereof, from charging or asserting infringement of any claim of the ’509

Patent against Valin or anyone in privity with Valin;

          5.     Denies that Valin is entitled to costs and expenses in any amount; and

          6.     Denies that Valin is entitled to any other relief.

                                        FURTHER ANSWER

          Engineered further denies each and every allegation in the Counterclaims, whether express

or implied, that Engineered has not unequivocally and expressly admitted in this Answer.


                                                    4
Case 2:20-cv-00181-DBB-JCB Document 40 Filed 10/26/20 PageID.259 Page 5 of 7




                                  AFFIRMATIVE DEFENSES

       Engineered also asserts the following additional affirmative defenses to Valin’s

Counterclaims and to the relief sought therein without assuming the burden of proof:

                                        FIRST DEFENSE

       Valin fails to state a claim upon which relief can be granted.

                                      SECOND DEFENSE

       Valin’s claims are barred, in whole or in part, because the Counterclaims fail to state

Valin’s claims with sufficient specificity to put Engineered on notice of the nature of the claims

asserted against it and any purported wrongdoing. In particular, among other things, Valin has

failed to include any allegations as to why the ’509 Patent is not infringed and/or is invalid.

                                        THIRD DEFENSE

       Valin’s claims against Engineered are barred by the doctrines of unclean hands, fraud,

material misrepresentations, fraudulent actions and/or other inequitable conduct.

                                      FOURTH DEFENSE

       Engineered reserves the right to assert additional affirmative defenses which may arise as

discovery progresses or otherwise in the course of this litigation.

                                         JURY DEMAND

       Engineered demands a trial by jury on all issues raised in this action.




                                                  5
Case 2:20-cv-00181-DBB-JCB Document 40 Filed 10/26/20 PageID.260 Page 6 of 7




      DATED this 26th day of October, 2020.



                                                  Respectfully submitted,

                                                  PIA ANDERSON MOSS HOYT

                                                  /s/ Robert E. Aycock
                                                  Robert E. Aycock
                                                  William B. Chadwick
                                                  136 East South Temple, Suite 1900
                                                  Salt Lake City, Utah 84111
                                                  Telephone: (801) 350-9000
                                                  Facsimile: (801) 350-9010

                                                  James T. Burton
                                                  KIRTON | McCONKIE
                                                  36 South State, Suite 1900
                                                  Salt Lake City, Utah 84111
                                                  Telephone: (801) 328-3600

                                                  Attorneys for Plaintiff and Counterclaim-
                                                  Defendant Engineered Roof De-Icing Inc.




                                              6
Case 2:20-cv-00181-DBB-JCB Document 40 Filed 10/26/20 PageID.261 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of October, 2020, I caused a copy of the foregoing to

be filed using the Court’s CM/ECF electronic filing system, which provides service to all counsel

of record.


                                             /s/ Grace A. Reid
                                             Grace A. Reid




                                                7
